DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of December 2, 2020. Applicant’s claim for the benefit of Foreign application JP2019-225930 with the filing date of December 13, 2019 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2020 and July 29, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-3 are objected to because of the following informalities: the phrases “parking brake driving condition” and “parking brake non-driving condition”, used throughout the claims, are oxymoronic in nature and cause unnecessary confusion. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US Pub. 2022/0135025 further in view of Seo et al. (US Pub. 2017/0021828).
Regarding claim 1, Hidaka teaches A parking assist system for a vehicle including a powertrain, a brake device, and a steering device, the parking assist system comprising: a control device configured to control the vehicle to execute an automatic moving process for autonomously moving the vehicle from a current position to a target position (see at least Hidaka para 40: "As illustrated in FIG. 2, a vehicle A is an self-driving vehicle that moves from a loading vehicle room to a target parking position through a route Al."); and an external environment sensor configured to detect an obstacle present around the vehicle (see at least Hidaka para 38: "The self-driving vehicle further includes a controller (69), a sensor group (71), a status obtaining unit, a communication unit (75), and a positional information obtaining unit (73)."), the control device is configured such that, in a case where a parking brake driving condition is satisfied when the control device stops the vehicle during movement to the target position in the automatic moving process and thereafter cancels the automatic moving process without permitting resumption of the movement of the vehicle (see at least Hidaka para 161: "According to such a configuration, a plurality of self-driving vehicles 18 can be stopped when abnormality is informed."), and the control device is configured to determine that the parking brake driving condition is satisfied when at least one of following conditions is satisfied: (i) the control device stopped the vehicle because the automatic moving process did not end even though a prescribed time period elapsed from a start of the automatic moving process (see at least Hidaka para 83: "Further, the abnormality detecting unit 47B also determines the self-driving vehicle 18 to be abnormal when being failed to receive positional information or a vehicle state of the self-driving vehicle 18 for a predetermined time or longer."), and (ii) the control device stopped the vehicle because a failure occurred in the parking assist system during execution of the automatic moving process (see at least Hidaka para 83: "The abnormality detecting unit 47B also determines the self-driving vehicle 18 to be abnormal in case of receiving a failure diagnosis result indicating that the self-driving vehicle 18 is broken down."). While not explicitly ending, if the position information does not indicate the vehicle is in the target position it cannot indicate it completed. Hidaka teaches stopping the vehicle but does not explicitly teach shifting to park and engaging the parking brake nor the specific components of the vehicle. However, Seo teaches in the similar field of self-parking the vehicle includes a shift device that can be operated by a driver to operate the transmission (see at least Seo para 19: "an electronic transmission (E-Shifter),"), the brake device includes a parking brake device (see at least Seo para 19: "an electric parking brake (EPB) system,"), the control device switches a shift position of the shift device to a parking position and drives the parking brake device (see at least Seo para 34: "Additionally, the present disclosure further includes a transmission unit and an Electric Parking Brake (EPB), and the controller 40 may control the transmission unit to locate the position of a gear in a parking (P) stage after the vehicle is stopped, thereby engaging (fixing to prevent the vehicle from being moved) the EPB."). It would have been obvious to someone skilled in the art to combine Hidaka and Seo to include engaging the parking brake based on the motivation to achieve a greater degree of safety. The combination of Hidaka and Seo does not explicitly teach wherein the powertrain includes a transmission. However, it is well-known in the art for vehicles to have a powertrain including a transmission so that they can divert power from an engine or motor to the wheels of a vehicle. It would have been obvious to someone skilled in the art before the effective filing date to modify Hidaka and Seo to include a powertrain including a transmission based on the motivation to redirect power from an engine or motor so that a vehicle may travel forward or in reverse.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka further in view of Seo further in view of Nakagawa (US Pub. 20210107463).
Regarding claim 2, the combination of Hidaka and Seo remains as applied to claim 1. Seo further teaches the control device is configured to determine that the parking brake non-driving condition is satisfied when at least one of following conditions is satisfied: (i) the control device stopped the vehicle according to an operation of the shift device by the driver (see at least Seo para 36: "if the driver operates a driver steering wheel, a transmission, a brake pedal, an accelerator pedal, an autonomous parking related button of a smart phone, a door, a trunk, another vehicle mounted system, and the like, the controller 40 may not perform immediately the operation related to a corresponding manipulation, but may stop the vehicle by the brake unit 20"); (iv) the control device stopped the vehicle because the external environment sensor detected an obstacle that may collide with the vehicle, and the obstacle is not removed within a prescribed time period from detection of the obstacle or stop of the vehicle (see at least Seo para 32: "For example, with respect to the case in which an obstacle (e.g., pedestrians, pets, bikes, etc.) exists on an autonomous parking path, the case in which a temporary failure occurs in an actuator (the term for a steering system and/or a braking system), the case in which a GPS error occurs, if the unexpected incident is removed in a preset time, the autonomous parking may be resumed, whereas if the unexpected incident is not removed in a preset time, a notification may be transmitted to the user terminal"); (v) the vehicle is equipped with a vehicle stability assist system and the control device stopped the vehicle according to an operation of the vehicle stability assist system (see at least Seo para 19, 24: "the data collection unit 10 may collect various types of data from … an electronic stability control (ESC) system, ¶ In particular, the controller 40 may determine the occurrence of the unexpected incident during the autonomous parking by analyzing various data collected by the data collection unit 10"). Seo teaches shifting into park and engaging the parking brake (para 34), but Seo does not explicitly teach shifting into park but not driving the parking brake device. However Nakagawa teaches in a similar field of vehicle control in a case where a parking brake non-driving condition is satisfied when the control device stops the vehicle during the movement to the target position in the automatic moving process and thereafter cancels the automatic moving process without permitting resumption of the movement of the vehicle, the control device switches the shift position of the shift device to the parking position but does not drive the parking brake device (see at least Nakagawa para 78: "More specifically, when the shift lever 72 is positioned at “P”, the shift ECU 70 controls the transmission and/or the driving direction shifting mechanism in such a manner that no driving force is transmitted to driving wheels and the vehicle SV is mechanically locked at a stop position."). While Nakagawa doesn't explicitly teach Shifting into park and not engaging the parking brake device, Nakagawa does teach shifting into park and that engaging a parking brake device as an alternative if the mechanism for parking fails (para 79). It would have been obvious to someone skilled in the art before the effective filing date to modify Nakagawa to have an embodiment where the vehicle is in park but not engage the parking brake based on the motivation to not cause excessive wear on the parking brake device. It would have been obvious to someone skilled in the art before the effective filing date to modify Hidaka and Seo with Nakagawa to include stopping the vehicle but not activating the parking brake based on the motivation to have the vehicle quickly resume travel and not wear the parking brake.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka further in view of Seo further in view of Nakagawa further in view of Chen et al. (US Pub. 2021/0323536).
Regarding claim 3, the combination of Hidaka, Seo, and Nakagawa remains as applied to claim 2. The combination teaches conditions for driving and non-driving conditions, but the combination does not teach personal settings. However Chen teaches in a similar field of self-parking The parking assist system according to claim 2, wherein the parking assist system is configured to enable the driver to preset a parking brake setting which determines whether to drive the parking brake device in a case where the shift position is switched to the parking position by the control device at an end of the automatic moving process (see at least Chen para 47: "The first time threshold may be calibrated according to a time period during which the driver is generally preferred to brake from the time when the vehicle stops to pulling of a parking brake. For example, it may be preset to 6 seconds."), and the control device is configured to prioritize control to be performed when the parking brake driving condition is satisfied than control to be performed according to the parking brake setting (see at least Chen para 48: "In an embodiment, the electrical parking control method of the present disclosure may further include the following steps: when a preset emergency brake condition is satisfied, then an emergency brake request is sent to the VCU, the emergency brake request being used to request the VCU to directly switch the state of the EPB system."), and to prioritize control to be performed when the parking brake non-driving condition is satisfied than control to be performed according to the parking brake setting (see at least Chen para 51: "If a passenger mistakenly operates the electrical parking switch or the remote control switch, the misoperation is judged, and if it is determined to be a misoperation, this operation is ignored; otherwise, the control of the external control terminal is executed."). It would have been obvious to someone skilled in the art before the effective filing date to modify Hidaka, Seo and Nakagawa with Chen to include allowing the user to control their vehicle based on the motivation to only activate the parking brake when it is desired or needed as to not wear it out.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mukaiyama (US Pub. 2015/0353080) teaches an automatic parking system that monitors travel paths in a parking lot and determine contact points between vehicles and obstacles. Noh et al. (US Pub. 2019/0118801) teaches automatic parking that detects the area and senses when a vehicle and object will interfere.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663